                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

GREGORY PAUL VIOLETTE,                         )
                                               )
                       Plaintiff,              )
       v.                                      )      No. 2:19-cv-00015-GZS
                                               )
CBHH, LLC, et al.,                             )
                                               )
                       Defendants              )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 12) filed July 1, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that this Court finds that the amount in controversy

is insufficient to meet the requisite jurisdictional minimum of $75,000; therefore, this Court

lacks subject matter jurisdiction in this case. Accordingly, it is ORDERED that this case

is REMANDED to state court, and the Defendants’ Motion to Dismiss is MOOT.



                                                      _/s/ George Z. Singal        __
                                                      United States District Judge

Dated this 24th day of July, 2019.
